246 F.2d 675
100 U.S.App.D.C. 394
Otto STRAEHLER, Appellant,v.Herbert BROWNELL, Jr., Attorney General of the UnitedStates, Appellee.
No. 13605.
United States Court of Appeals District of Columbia Circuit.
Argued May 15, 1957.Decided June 13, 1957.

Mr. George Eric Rosden, Washington, D.C., for appellant.
Mr. Irwin A. Seibel, Atty., Dept. of Justice, with whom Mr. George B. Searls and Miss Marbeth A. Miller, Attys., Dept. of Justice, were on the brief, for appellee.
Before EDGERTON, Chief Judge, and PRETTYMAN and FAHY, Circuit Judges.
PER CURIAM.


1
This is an action under § 34(e) of the Trading with the Enemy Act, 40 Stat. 411, as amended, 50 U.S.C.A.Appendix, § 34(e), to review the Attorney General's partial disallowance of a debt claim asserted against property vested under the Act.  The plaintiff appeals from a summary judgment for the defendant.  We find no error affecting substantial rights.


2
Affirmed.